Title: To John Adams from Richard Peters, 10 April 1789
From: Peters, Richard
To: Adams, John


          
            My dear Sir
            Belmont April 10th. 1789
          
          I should be wanting in those Evidences of my very sincere Respect & Esteem for you which I shall ever be happy in shewing, if I did not take the Oppertunity your Election to the honourable & respectable Station you now fill affords me of joining my Congratulations with those of the great Numbers of our Fellow Citizens who are gratified by your Appointment. I very truly wish you every

Satisfaction you can desire, & one will, I am sure, be that of bringing to Perfection a System of Government from which our Country confidently expects not only present Relief but future & lasting political Happiness.
          The Question of your Residence seems to be so much involved in Uncertainty, every one speaking of it as his Interest & consequent Inclination dictate, that I know not, unless Chance throws it in my Way, whether I shall have the much wished for Pleasure of seeing you under my Roof. Be this as it may you have constantly my best Regards. If being among those who very much hold your political Opinions will be an Object with you—come to Philadelphia. We have given every Proof we can of our Esteem for you— But you are too old a Soldier in Politics to run any Risques on Account of the personal Ease or Pleasure you might derive from your Place of Encampment. I have more than one View in wishing you here. I shall in Addition to other Motives have the no small one of introducing Mrs Peters to your amiable Lady whose Kindness to me I shall never cease to remember. Be pleased to present my most sincere & affectionate Compliments to her & be assured of the constant Esteem & Respect with which / I am dear Sir / Your very obed Servt
          
            Richard Peters
          
        